         Case 1:17-cr-00137-JGK Document 407 Filed 01/31/20 Page 1 of 1




 MEISTERSEEIJG& FEIN LLP
 125 Park Avenue, 7'h Floor
 New York, NY 10017                                                             Henry E. Mazurek
 Telephone (212) 655-3500                                                                    Partner
                                                                                Direct (212) 655-3594
 Facsimile (212) 655-3535                                                         Fax (646) 682-9222
                                                                                  hem@msf-law.com



                                            January 31, 2020
ByECF                                                ,,AJ 9 rJ (J f/;l ,v f 2    f tJ
Hon. John G. Koeltl                                   ( ) ,IV   ft IS IL~ /IAY 'f;
United States District Judge
Southern District of New York
                                           ·                    >o      OJv-!Jfl'-cO,
500 Pearl Street
New York, New York 10007

                         Re:
                                United Srates v. Asim
                                       17 Cr. 137 (JGK)
                                                        ;~~l~a.M-.~--s-·                                --O--J---


Dear Judge Koeltl,

        We write on behalf of defendant Dr. Asim Hameedi in the above-referenced matter to
request an adjournment of the sentencing conference the Court requested to be held on Tuesday,
February 4, 2020, at 10:30 am. Undersigned counsel has a scheduling conflict with a previously
scheduled appearance in the United States Court of Appeals for the Second Circuit on that date
and time. We respectfully request the Court to reschedule the conference to a time in the
afternoon on February 4, or a date later that week.

       Thank you for your consideration of this request.

                                     Respectfully yours,

                                      1-r,~
                                     Henry E. Mazurek
                                     Counsel for Defendant Asim Hameedi

cc:    Government Counsel (by ECF)



                                                        USDC SONY
                                                        DOCUMENT
                                                        ELECTRONICA.LL Y FILED
                                                           DOC# ______:--:z::-:.'7:7'>·-------
                                                           D/.\TE FILED: _j::f{•J.Z-~----··
